Affirmed; Opinion Filed April 26, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00717-CV

        STEVE HUFFMAN AND PRESTON THOMPSON, Appellants
                             V.
               LONESTAR TRANSFER, LLC, Appellee

                On Appeal from the 382nd Judicial District Court
                            Rockwall County, Texas
                       Trial Court Cause No. 1-19-0074

                         MEMORANDUM OPINION
                     Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Schenck
      Steve Huffman and Preston Thompson appeal the trial court’s order denying

their special appearances in a suit instituted by Lonestar Transfer, LLC (“Lonestar”)

in Rockwall County. In two issues, Huffman and Thompson argue Lonestar failed

to establish the trial court has general or specific jurisdiction over them and the trial

court erred by impliedly overruling their objections to evidence Lonestar presented

in opposition to their jurisdictional challenges.        We conclude Huffman and

Thompson made general appearances in the case prior to the hearing on their special

appearances and, thus, submitted to the jurisdiction of the court. Accordingly, we
affirm the trial court’s judgment denying their special appearances and remand the

case to the trial court for further proceedings. Because the dispositive issues in this

case are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                   BACKGROUND

      Lonestar is a Texas limited liability company engaged in the business of

assisting individuals who wish to free themselves of obligations under timeshare

agreements. One of the services Lonestar offers is a mortgage cancellation service

for timeshare obligations encumbered by mortgages. Lonestar contracts with third

parties to assist in processing the mortgage cancellations. Nashville Tennessee

Ventures, Inc. d/b/a Help 4 Timeshare Owners (“Nashville”), a corporation

organized and existing under the laws of the State of Tennessee, was one such third-

party contractor. Huffman and Thompson, residents of the State of Tennessee, own

and operate Nashville.

      The relationship between Lonestar and Nashville began in May or June of

2016. An owner of Lonestar, Bryan Holloway who is now deceased, negotiated the

vendor relationship with Huffman, Thompson and an individual named Bill Howell.

The parties agreed Lonestar would pre-pay Nashville a set fee of $1,300 for each

mortgage cancellation assigned to Nashville for processing.

      The relationship between Lonestar and Nashville deteriorated over time, with

Lonestar asserting Nashville was behind on processing times for the assigned files,

and, on January 15, 2019, Lonestar sent a formal demand to Nashville for a refund

                                         –2–
of one half of the outstanding funds, estimated at $558,350, and a return of all

outstanding files. A few days later, Nashville agreed to return all of the outstanding

files, but refused to refund any of the money paid.

      On January 18, 2019, Lonestar sued Nashville for breach of contract and suit

on sworn account. On February 26, 2019, Lonestar added Huffman and Thompson

as defendants in the case, asserting they committed fraud by diverting funds Lonestar

paid to Nashville for their personal use. In addition, Lonestar alleged Huffman and

Thompson used Nashville as a sham to perpetrate a fraud on Lonestar. On March

18, 2019, Nashville filed counterclaims against Lonestar and a third-party action

against Bryan and Karen Holloway, the owners of Lonestar, asserting Lonestar

breached its agreement with Nashville and that Lonestar and the Holloways

tortiously interfered with various contracts and engaged in unfair competition by

raiding Nashville’s personnel to create and operate a business in competition with

Nashville.

      On April 15, 2019, Thompson filed a special appearance. That special

appearance was set for hearing on May 3, 2019, and later passed. On May 1, 2019,

Lonestar filed its second amended petition, which did not materially differ from its

first amended petition with respect to the allegations against Huffman and

Thompson. On May 23, 2019, Huffman and Thompson filed “Special Appearances

Regarding Plaintiff’s Second Amended Petition” and set them for hearing on July 1,

2019. Lonestar filed its initial response to these special appearances and its third

                                         –3–
amended petition on June 10, 2019, which again did not materially differ from its

first and second amended petitions with respect to the allegations against Huffman

and Thompson but did attach the affidavit of a former Nashville employee in support

of the assertions made therein.

          The record indicates that Huffman’s and Thompson’s special appearances

were not heard until almost a year later on June 3, 2020.1 In the interim, specifically

on October 31, 2019, Nashville, Huffman, and Thompson filed a Motion for

Continuance of Trial and Entry of Level III Scheduling Order, seeking to continue

the trial setting of December 9, 2019, and the entry of the scheduling order attached

thereto. On December 2, 2019, the trial court entered a level 3 scheduling order in

the form attached to Nashville, Huffman, and Thompson’s motion for continuance

and set the case for trial on September 13, 2020.

          On April 22, 2020, Lonestar filed its first amended oppositions to the special

appearances, and on May 13, 2020, Lonestar filed its fourth amended petition, which

added a fraud by non-disclosure claim against Huffman and Thompson.2 The trial

court heard the special appearances on June 3, 2020 and denied same on July 15,

2020, without specifying the reasons therefore. This interlocutory appeal followed.




    1
        The record does not reflect when Huffman and Thompson obtained this hearing date.
    2
      More particularly, Lonestar asserted Huffman and Thompson failed to disclose Nashville was unable
to process the volume of files it was accepting and that funds it received were not being used to fund the
processing of mortgage cancelation services for Lonestar.
                                                  –4–
                                           DISCUSSION

       Lonestar contends controlling precedent set forth in Moncrief Oil

International Inc. v. Oao Gazprom, 414 S.W.3d 142 (Tex. 2013), and the evidence

presented in response to the special appearances,3 establish Huffman’s and

Thompson’s contacts are sufficient to confer personal jurisdiction in this case.

Before we reach that argument, we consider Lonestar’s assertion that Huffman and

Thompson made general appearances in this case and therefore waived their special

appearances when they sought a continuance of the trial setting and requested a

merits-based discovery plan.4 See Dawson-Austin v. Austin, 968 S.W.2d 319, 321

(Tex. 1998). Under rule 120a of the Texas Rules of Civil Procedure, a special

appearance, properly entered, enables a non-resident defendant to challenge personal

jurisdiction in a Texas court. TEX. R. CIV. P. 120a. A party must strictly comply

with rule 120a to avoid making a general appearance. Klingenschmitt v. Weinstein,

342 S.W.3d 131, 133 (Tex. App.—Dallas 2011, no pet.).

       Rule 120a(1) mandates that a special appearance be filed “prior to a motion

to transfer venue or any other plea, pleading or motion.” TEX. R. CIV. P. 120a(1).

This is sometimes referred to as the “due-order-of-pleading” requirement. Exito


   3
     In response to the special appearances, Lonestar presented, among other evidence, the affidavit of
Norma Beth McGill, a Lonestar employee who was formerly employed by Nashville. Huffman and
Thompson argued to the trial court and this Court that her affidavit is not made on personal knowledge.
We have reviewed the affidavit and find it contains sufficient detail to establish McGill has personal
knowledge of the assertions Lonestar relies upon in response to the special appearances.
   4
      Lonestar made this argument in its response to Huffman’s and Thompson’s special appearances and
at the hearing on the special appearances.
                                                 –5–
Elecs. Co. v. Trejo, 142 S.W.3d 302, 305 (Tex. 2004). In addition to the due-order-

of-pleading requirement, rule 120a also entails a “due-order-of-hearing”

requirement. TEX. R. CIV. P. 120a; Klingenschmitt, 342 S.W.3d at 133. The due-

order-of-hearing requirement means that a special appearance motion shall be heard

and determined before a motion to transfer venue or any plea or pleading may be

heard. Klingenschmitt, 342 S.W.3d at 134.

      Lonestar asserts that by having their motion for continuance and request for

the entry of their proposed scheduling order heard prior to the special appearances,

Huffman and Thompson did not meet the due-order-of-hearing requirement. It

contends that the motion for continuance and request for scheduling order were

inconsistent with Huffman’s and Thompson’s special appearances because they did

not move to continue the trial setting in order to obtain a ruling on their special

appearances and because they requested a merits-based discovery plan. We agree

with Lonestar.

      A party enters a general appearance and waives a special appearance “when

it (1) invokes the judgment of the court on any question other than the court’s

jurisdiction, (2) recognizes by its acts that an action is properly pending, or (3) seeks

affirmative action from the court.” Trejo, 142 S.W.3d at 304. The test for a general

appearance, and therefore waiver of a special appearance, is whether the non-

resident party requests affirmative relief inconsistent with an assertion that the trial



                                          –6–
court lacks jurisdiction. Dawson-Austin, 968 S.W.2d at 323; Klingenschmitt, 342

S.W.3d at 134.

      A defendant may obtain a hearing on a motion that only seeks relief

appurtenant to his special appearance without waiving his special appearance, but a

defendant enters a general appearance if he obtains a hearing on a motion that seeks

affirmative relief unrelated to his special appearance before he obtains a hearing and

ruling on his special appearance. Trenz v. Peter Paul Petroleum Co, 388 S.W.3d

796, 802 (Tex. App.—Houston [1st Dist.] 2012, no pet.). The court must determine

whether the relief requested by the defendant is inconsistent with the assertion that

the court lacks jurisdiction. Dawson-Austin, 968 S.W.2d at 323.

      Courts have determined the following actions do not amount to a general

appearance:

          a trial court’s resolution of discovery matters related to the special
           appearance, Trejo, 142 S.W.3d at 307;

          a defendant’s objection to the plaintiff’s request for a discovery control
           plan expressly stating that it was filed subject to its special appearance
           and was made solely to preserve the special appearance, Golden
           Peanut Co. v. Give & Go Prepared Foods Corp., No. 05-18-00626-CV,
           2019 WL 2098473, at *3 (Tex. App.—Dallas May 14, 2019, no pet.)
           (mem. op.);

          a motion to postpone hearings as to individual defendants who filed
           special appearances until the trial court could rule on special
           appearances, Wormald v. Willarina, 543 S.W.3d 315, 318, 320 (Tex.
           App.—Houston [14th Dist. 2017, no pet.);

          a motion for continuance filed in part to allow the defendant additional
           time to file her amended special appearance with affidavits, Cancino v.

                                         –7–
                Cancino, No. 03-15-00115-CV, 2016 WL 234514, at *3 (Tex. App.—
                Austin Jan. 13, 2016, no pet.) (mem. op.).

        Here, in contrast to the foregoing actions, Huffman and Thompson, along with

Nashville, in seeking a continuance and a scheduling order, (1) referenced the

complexity of the case occasioned by counterclaims and third-party actions, (2)

argued to the court that the trial should be reset in order to give the parties time to

prepare for trial on all issues raised in the case, and (3) sought a merits-based

discovery plan so that discovery (not limited to the jurisdiction issue) and pretrial

matters could proceed in an efficient manner.5 Huffman and Thompson made no

suggestion that the court was without jurisdiction and did not limit their motion in

any way. See Branckaert v. Otou, No. 01-08-000637-CV, 2011 WL 3556949, at *3

(Tex. App.—Houston [1st Dist.] Aug. 11, 2011, no pet.) (mem. op.) (motion for

continuance may or may not constitute general appearance waiving special

appearance depending upon substance of motion); see also Republic Oil & Gas Co.

v. Owen, 210 S.W. 319, 320 (Tex. App.—Fort Worth 1919, writ ref’d) (concluding

that in failing to suggest court was without jurisdiction and without limiting

application for continuance in any manner, appellant entered its appearance and

submitted itself to jurisdiction of court).




    5
      At that time Nashville, Huffman, and Thompson sought and obtained the entry of a Level 3 scheduling
order, Lonestar sought discovery under Level 2 of Texas Rule of Civil Procedure 190.3. Rule 190.3 sets
forth the deadlines applicable to discovery under Level 2. TEX. R. CIV. P. 190.3. Under Level 3, a party
may move the court to order that discovery be conducted in accordance with a discovery control plan
tailored to the circumstances of the specific suit. Id. 190.4.
                                                  –8–
      Huffman and Thompson’s motion for continuance had nothing to do with the

court’s jurisdiction. Rather, it indicated their intention to defend the case on the

merits and recognized the case was properly pending.           Thus, Huffman and

Thompson entered a general appearance in the case and waived their previously filed

special appearances.

      Accordingly, we overrule Huffman’s and Thompson’s first issue asserting the

trial court erred in denying their special appearances and, consequently, pretermit

consideration of their second issue regarding the evidence presented by Lonestar in

opposition to the special appearances. TEX. R. APP. P. 47.1.

                                   CONCLUSION

      We affirm the trial court’s denial of Huffman’s and Thompson’s special

appearances and remand the case to the trial court for further proceedings.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200717F.P05




                                        –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

STEVE HUFFMAN AND                              On Appeal from the 382nd Judicial
PRESTON THOMPSON, Appellants                   District Court, Rockwall County,
                                               Texas
No. 05-20-00717-CV           V.                Trial Court Cause No. 1-19-0074.
                                               Opinion delivered by Justice
LONESTAR TRANSFER, LLC,                        Schenck. Justices Smith and Garcia
Appellee                                       participating.

      In accordance with this Court’s opinion of this date, the trial court’s order
denying appellants’ special appearances is AFFIRMED.

       It is ORDERED that appellee LONESTAR TRANSFER, LLC recover its
costs of this appeal from appellants STEVE HUFFMAN AND PRESTON
THOMPSON.


Judgment entered this 26th day of April, 2021.




                                        –10–